*Boudinot, J.
A man’s own books are not evidence of money lent, not being in the usual course of business.
Kirkpatrick, J.
The rule is, that shop-books are evidence in the course of business, but not of money lent.
Kinsey, G. J.
When a book contains various charges, though some of the items are for money lent, it is usual to suffer it to go to the jury. In this case we are somewhat in the dark, for want of a transcript of the account, which has not been transmitted by the justice. You may take a rule to have it brought up.
On a subsequent day, the transcript having been produced, judgment was affirmed una voce.
Judgment affirmed.*

 See the American cases on the subject of the admission of the party’s books in evidence collected. 2 Bac. Abr. 636, Wilson’s edit, and in Phil. Evi. 195 to 200. In Slade v. Teasdale, 2 Bay. 172, the book of the plaintiff, who was a carpenter, was admitted to prove the items of his account for work and labor; and evidence of the same kind is constantly received, without objection, in the courts of Pennsylvania As to how far a party’s books are evidence of money lent, see Wilson v. Wilson, 1 Halsted’s Rep. 95; Swing v. Sparks, ante 59.